DETAILED ACTION 
The office action is in response to the application filled on 6/25/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103

4.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Okita (USP 6,351,107) in view of Balogh (USP 6,144,245).
Regarding claim 1. 1. Okita disclose a semiconductor switch control circuit (figures 1 and 2) configured to perform an ON/OFF control of a semiconductor switch (5) for generating a drive current (signal 101 which is the output of 3), the semiconductor switch control circuit comprising: a pulse signal generating part (whichever circuit part used to generates “switching signal”) configured to generate a pulse signal (switching signal) which becomes a time reference for performing the ON/OFF control of the semiconductor switch (5); a drive current generating part (1-3) configured to generate 
a drive current control part (8) configured to control the drive current (101) which the drive current generating part (1-3) generates based on the pulse signal (switching signal) which the pulse signal generating part generates and the gate voltage (voltage at 52) which the gate voltage detecting part detects (voltage detected at 101 through on/off switching circuit 3).

Okita does not specifically disclose a semiconductor switch having a source electrode, a drain electrode and a gate electrode figures 1 and 2 of Okita is a bipolar transistor having a collector electrode, an emitter electrode and a base electrode (the semiconductor switch (5).

However, Figures 1 and 3 of Balogh teaches the semiconductor switch (QD) is a power transistor that has a source electrode, a drain electrode and a gate electrode for the purpose of effectively switching a large current between a circuit node  and a ground (column 4, line 4-7).





Allowable Subject Matter
6.	Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if it overcome the claim objections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
7.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are 
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838